DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
3.	Claims 17,19-29, 31-32 are pending. Claims 19-20, 22-25, 27-29, 31 are under examination on the merits. Claims 17, 27, 29 are amended. Claim 18 is cancelled. Claims 1-16, 30 are previously cancelled. Claims 17, 21, 26, and 32 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive, thus claims 19-20, 22-25, 27-29, 31 stand rejected as set forth in Office action dated 03/24/2021 and further discussed in the Response to Arguments below.  

Information Disclosure Statement
6.	The information disclosure statements submitted on 07/15/2021, and 01/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 112

7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 19-20, 22-25, 27-29, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 27 recites “a compound represented by formula (1): X-Y, wherein X is a group represented by formula (2), and Y is represented by formula (3), (4), (5), or (6), L within Y is a group represented by formula (7)”, wherein applicants fails to articulate by sufficiently distinct functional language, applicant regards as those which will facilitate “Y can be represented by formula (4), (5), or (6) provided that n4=1-4 (i.e., n4=0 only for formula (3), and n4 =1-4 for formula (4), (5), or (6)” requisite to identifying Y segment in the compound represented by formula (1): X-Y, and further Ar can be substituted by n4=1-4 (un)substituted phenyl moiety in formula 7, while the Ar is recited as unsubstituted phenyl group in claim 27, thus claim 27 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope and the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim. Claims 19-20, 22-25, 28-29, 31 being depended on claim 27 are rejected as well.  

    PNG
    media_image1.png
    412
    342
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    131
    284
    media_image2.png
    Greyscale








Allowable Subject Matter
9.	Claims 19-20, 22-25, 27-29, 31 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd  paragraph, set forth in this Office action.

Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/03/2022